In his motion for rehearing appellant says we overlooked the fact that he filed written objection to the charge because the court failed to instruct on aggravated assault. Such objection does appear from the record but the point was not urged or mentioned in the motion for new trial, nor briefed by appellant, hence we failed to discuss it in our original opinion.
Appellant now contends such instruction was called for under the following authorities: Stroud v. State, 24 S.W.2d 52; Miller v. State, 112 Tex.Crim. Rep., 13 S.W.2d 865; Shannon v. State, 36 S.W.2d 521; Dawson v. State,70 Tex. Crim. 8, 155 S.W. 266. We think the facts in the present case distinguish it from those mentioned. The knife found on appellant after the homicide is described as a pocket-knife *Page 82 
with a blade three or three and one-half inches long. Some of the wounds on the body of the deceased, other than the wound which caused his death, were of a serious nature. From these the deadly character of the knife was shown. Appellant did not admit the infliction of the wounds and in connection therewith deny an intent to kill as was the case in the authorities mentioned. Appellant denied any participation in the fight between his father and deceased except an effort on appellant's part to separate them. He specifically denied that he at any time cut deceased. The facts from appellant's testimony bring the case within the principle announced in Colbert v. State,52 Tex. Crim. 486, 107 S.W. 1115.
The motion for rehearing is overruled.
Overruled.